DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1-10 and 15-19 have been amended.
Claim(s) 11-14 have been canceled.

Objections to the Claims
Amendments made to claim(s) 15-16 have overcome the previous objections. Claim(s) 15-16 are no longer objected.

Rejections under 35 USC 102 and 103
Applicant’s amendments/arguments filed 03/30/2021 with respect to Claim(s) 1-10 and 15-19 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1 and 3 to patentably distinguish over prior art of Duensing alone or in combination with others, however the Examiner believes that Duensing alone or in combination with others still teaches the amended limitations.
(birdcage coil having concentric, switchable, spiral coils with rungs arranged in opposing directions in figures 3,7B; para. 3-4 :- spiral volume and spiral surface coils … straight conductive connection members of the standard birdcage with spiral conductive connection members.). Duensing teaches RF birdcage coil with conductive legs. a birdcage coil is known to contain end rings and rungs as essential/inherent structural elements of (see also NPL http://mriquestions.com/birdcage-coil.html – “birdcage coil consists of two circular conductive loops referred to as end rings connected by an even number of conductive straight elements called rungs or legs.”). 
As to applicant(s) argument of [2] “the first coil has a coil structure different from a coil structure of the second coil … Duensing as allegedly disclosing these features. Applicants traverse.”, the Examiner respectfully disagrees. Duensing teaches the first coil has a coil structure different (para. 45 - can utilize coil structures where each element can produce a magnetic field that is substantially isolated from every other element's magnetic field and each element can produce an electric field that is substantially isolated from every other element's electric field; para. 44 - Helical birdcage coil sets can result in a set of magnetic fields in a cosine, sine basis set which can be orthogonal over the volume of the coil. These orthogonal fields can result in isolation between modes; para. 35 - Birdcage type coil designs that have end-rings, or circular conductive loops … two modes of a given coil can have different coupling to another mode of another (different rotation) coil) from a coil structure of the second coil. 
As to applicant(s) argument of [3] “Rzedzian is cited against claim 3 for disclosing an RF screen device. Rzedzian does not cure the deficiencies of Duensing”, the Examiner respectfully disagrees. As cited in the office action, Rzedzian teaches in figure(s) 1-5 RF screen device (RF coil 12 is surrounded by a shield 10; figures 1-2). Rzedzian is teaching a shield for RF screening. (see also col. 2 lines 65-68 :- The shield 10 is essentially opaque to RF energy and thus contains the RF field. This shield prevents the loss of RF energy and unwanted interaction between any leaking RF energy and other parts of the system; col. 1 lines 29-35 :- provide a shield between the RF coil and the gradient coil for containing the RF energy but allowing audio frequency magnetic fields to pass through).
For further details see the rejections/objections for Claim(s) 1-10 and 16-19 herein.                                                                                                                                                                                                    
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duensing et al. (US 20030020476; hereinafter Duensing).
Regarding claim 1, Duensing discloses in figure(s) 1-10 a radio frequency (RF) coil device for a magnetic resonance (MR) examination system (para. 2 - magnetic resonance imaging (MRI) systems), wherein 
the RF coil device comprises a first coil and a second coil (para. 2 - a standard birdcage coil having four conductive connection members connecting two circular conductive loops; figure 1), 
the first coil and the second coil are provided as birdcage coils, the first coil  and the second coil are arranged with a common center axis (para. 29 - end portions of loops 26 and 27 can be rotated about the central axis of the cylinder; center axis in figures 4,7A), 

    PNG
    media_image1.png
    619
    428
    media_image1.png
    Greyscale

the first coil and the second coil have rungs (birdcage coil having concentric, switchable, spiral coils with rungs arranged in opposing directions in figures 3,7B; para. 3-4 :- spiral volume and spiral surface coils … straight conductive connection members of the standard birdcage with spiral conductive connection members.) which are arranged non-parallel to the center axis of the RF coil device, 
the first coil has a coil structure different (para. 45 - can utilize coil structures where each element can produce a magnetic field that is substantially isolated from every other element's magnetic field and each element can produce an electric field that is substantially isolated from every other element's electric field; para. 44 - Helical birdcage coil sets can result in a set of magnetic fields in a cosine, sine basis set which can be orthogonal over the volume of the coil. These orthogonal fields can result in isolation between modes; para. 35 - Birdcage type coil designs that have end-rings, or circular conductive loops … two modes of a given coil can have different coupling to another mode of another (different rotation) coil) from a coil structure of the second coil (para. 4 - isolation can be enhanced by having the rotation, or change in direction from one end of the coil to the other, be 2n.pi., where n is an integer, for quadrature mode isolation and (2n+1).pi. for linear mode isolation).

Regarding claim 2, Duensing discloses in figure(s) 1-10 the radio frequency (RF) coil device according to preceding claim 1, wherein
 the first and the second coil are arranged to share at least one conductive end ring (para. 35 - coupling between end-ring currents ).

Regarding claim 7, Duensing discloses in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1 wherein 
the first coil has a coil structure which is mirrored compared to a coil structure  of the second coil (para. 26, 27 - a spiral birdcage with a rotation of 2.pi.; the coil shown in FIG. 7A can be rotated .pi. in the opposite direction such that the two coils are approximately isolated from each other).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing in view of Rzedzian et al. (US 5243286).
Regarding claim 3, Duensing teaches in figure(s) 1-10 a radio frequency (RF) coil device for a magnetic resonance (MR) examination system (para. 2 - magnetic resonance imaging (MRI) systems), wherein 
the RF coil device  comprises a first coil  and a second coil (para. 2 - a standard birdcage coil having four conductive connection members connecting two circular conductive loops; figure 1), 
the first coil  and the second coil  are arranged with a common center axis (para. 29 - end portions of loops 26 and 27 can be rotated about the central axis of the cylinder; center axis in figures 4,7A), 
the first coil  and the second coil  have rungs (birdcage coil having concentric, switchable, spiral coils with rungs arranged in opposing directions in figures 3,7B), which are arranged non-parallel to the center axis of the RF coil device, 
(para. 23 - additional coils can be added and can be isolated as well, with all the coils optionally in quadrature. This can result in an increased signal-to-noise ratio (SNR))  surrounding the first coil  and the second coil (para. 29 - entire cylinder formed by loops 23, 24, and 25 is surrounded by the two large loop Helmholtz coil pairs; figure 4),
the rungs are coupled to the RF device (para. 36 - In order to minimize the coupling of end-rings of different coils, common end-rings with shared capacitance in legs can be utilized) the first coil has a coil structure different from a coil structure of the second coil (para. 35 -  two modes of a given coil can have different coupling to another mode of another (different rotation) coil), and 
the first coil and the second coil are switchable to be active for different modes of operation (para. 4 - isolation can be enhanced by having the rotation, or change in direction from one end of the coil to the other, be 2n.pi., where n is an integer, for quadrature mode isolation and (2n+1).pi. for linear mode isolation).
Duensing does not teach explicitly RF screen device.
However, Rzedzian teaches in figure(s) 1-5 RF screen device (RF coil 12 is surrounded by a shield 10; figures 1-2; col. 2 lines 65-68 :- The shield 10 is essentially opaque to RF energy and thus contains the RF field. This shield prevents the loss of RF energy and unwanted interaction between any leaking RF energy and other parts of the system). 
provide a shield between the RF coil and the gradient coil for containing the RF energy but allowing audio frequency magnetic fields to pass through" (col. 1 lines 29-35).

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing in view of Wong et al. (US 6420871).
Regarding claim 4, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, wherein 
Duensing does not teach explicitly the RF coil device  comprises a cylindrical coil PCB and the rungs  of the first coil  and the second coil  are provided as metallization layers  at an inner side  and an outer side of the coil PCB.
However, Wong teaches in figure(s) 1-12 the RF coil device  comprises a cylindrical coil PCB and the rungs  of the first coil  and the second coil  are provided as metallization layers  at an inner side  and an outer side of the coil PCB (abs., col. 2 Iines 35-46 :- a double sided pcb with metallic sheets for the coils; figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the RF coil device  comprises a cylindrical coil PCB and the rungs  of the first coil  and the second coil  are provided as metallization layers  at an inner side  and an A double tuned birdcage coil structure with two birdcage coils may be produced by providing a single printed circuit substrate with metallic sheets laminated on an insulating sheet, etching the metallic sheets to form appropriate patterns, rolling the substrate into a cylindrical form and soldering together appropriate portions of ring-forming parts to form conductor rings directly connected to or capacitively coupled to spirally birdcage legs." (abstract).

Regarding claim 5, Duensing in view of Wong teaches the radio frequency (RF) coil device according to preceding claim 4, 
Wong additionally teaches in figure(s) 1-12 wherein
the first coil  and the second coil  comprise coil elements  of the metallization layers  on both the inner side  and the outer side  of the coil PCB (col. 5 lines 35-45 :-  "printed circuit substrate", consisting of laminated copper sheets 30 and 40 on opposite surfaces of an insulating dielectric sheet 20; figure 5).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing in view of Habara et al. (US 20140253126).
Regarding claim 6, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, 
Duensing does not teach explicitly wherein 

However, Habara teaches in figure(s) 1-15 wherein 
the first coil and the second coil  have a coil structure  with sinusoidal shape, a parabolic shape, a V-shape, a spiral shape, or a sinc-shape of rungs or any combination thereof (para. 158 -  shape of the folded portion 541 is called a spiral shape. When viewed from the side, since the folded portion 541 looks like a loop, this may be also called a loop shape; figures 13-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the first coil and the second coil  have a coil structure  with sinusoidal shape, a parabolic shape, a V-shape, a spiral shape, or a sinc-shape of rungs or any combination thereof as taught by Habara in order to provide "rung conductor and the sheet-like conductor configure a loop circuit which resonates at a preset frequency " (abstract).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing in view of RATH et al. (US 20130082709).
Regarding claim 8, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, wherein 

However, RATH teaches in figure(s) 1-6 the different modes of operation comprise a TX mode and a RX mode of the RF coil device (para. 33-34 :- First coil 105 a zero-th order mode (M=0) coil because its legs do not have any rotation about the central axis … second coil 110 can be referred to as a first order mode (M=1) coil because its legs are twisted around the central axis by one (1) rotation in a positive direction (+360 degrees), and third coil 115 can be referred to as a negative first order mode (M=-1) coil because its legs are twisted around the central axis by one (1) rotation in a negative direction (-360 degrees); para. 47 -  third coil 115 with M=-1 is connected to an RF transmitter in order to apply an RF excitation signal to a sample being imaged, and each of third coil 115, first coil 105 and second coil 110 is connected to a corresponding RF receiver to receive MRI signals generated by the sample).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the different modes of operation comprise a TX mode and a RX mode of the RF coil device as taught by RATH in order to provide "first coil is a zero-th order mode coil, the second coil is a first order mode coil, and the third, coil is a negative first order mode coil" (clm. 16).

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Duensing in view of Yang et al. (US 20180321339).
Regarding claim 9, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, wherein 
Duensing does not teach explicitly the coil out of the first coil  and the second coil  active for TX mode is provided with a coil structure  for high power transmission and the coil  active for RX mode is provided with a low power design.
However, Yang teaches in figure(s) 1-30 the coil out of the first coil  and the second coil  active for TX mode is provided with a coil structure  for high power transmission and the coil  active for RX mode is provided with a low power design (para. 3 - Tx coil, while operating in Tx mode, transmits high power RF energy into the anatomy of the subject being imaged to excite nuclei spins in the tissue being imaged. ... An Rx coil, while operating in Rx mode, detects weak signals from nuclei spins of the anatomy being imaged; figures 6,30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the coil out of the first coil  and the second coil  active for TX mode is provided with a coil structure  for high power transmission and the coil  active for RX mode is provided with a low power design as taught by Yang in order to provide "A single-layer magnetic resonance imaging (MRI) radio frequency (RF) coil element configured to operate in a transmit (Tx) mode and a receive (Rx) mode" (abstract).

Regarding claim 10, Duensing teaches in figure(s) 1-10 the radio frequency (RF) coil device according to claim 1, wherein 
the first and the second coil  comprise each at least one tuning device, whereby 
Duensing does not teach explicitly the tuning devices of the first and the second coil  are located at different cylindrical positions in respect to the RF coil device.
However, Yang teaches in figure(s) 1-30 the tuning devices  of the first and the second coil  are located at different cylindrical positions in respect to the RF coil device (para. 70 - RF coils for MRI may need to be tuned and matched. Tuning involves establishing or manipulating the capacitance in a coil so that a desired resistance is produced; figures 1-2,7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duensing by having the tuning devices of the first and the second coil are located at different cylindrical positions in respect to the RF coil device as taught by Yang in order to provide "Tuning may be performed to achieve a desired tuning frequency for a coil" (para. 70).

Allowable Subject Matter


Claim(s) 15 are allowed.
Claim(s) 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 15 has been rewritten in independent form which were indicated as allowable subject matter in the previous office action including all of the limitations of the base claim and any intervening claims.
Regarding claim(s) 16-19, the prior arts of record do not fairly teach or suggest “the RF screen device includes a first shield and a second shield, the first shield and the second shield are arranged with a common center axis, the first shield has a shield structure different from a shield structure of the second shield,  and the first shield and the second shield are designed in accordance with different modes of operation of a RF coil device and  the rungs  of the first and the second coil  are coupled to the first and second shield, respectively.” including all of the limitations of the base claim and any intervening claims.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868